Citation Nr: 1142206	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  07-38 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for a cardiovascular disorder, including hypertension, to include as due to diabetes mellitus and herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 1970.

This matter came to the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in February 2009; the transcript is of record.  This matter was remanded in October 2009.  


FINDINGS OF FACT

1.  The Veteran served in Korea from in or about August 1967 to September 1968, but he did not serve in the DMZ zone.  

2.  Diabetes mellitus, type II, was not manifested during service and is not otherwise related to the Veteran's active service.

3.  A cardiovascular disorder, to include hypertension was not manifested during service and is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by active duty service, nor may it be presumed to be incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1116, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A cardiovascular disorder, to include hypertension, was not incurred in or aggravated by active duty service, nor may it be presumed to be incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1116, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA) of 2000, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In April 2006, the Veteran was issued VCAA notices with regard to his service connection claims.  Such notice predated the September 2006 rating decision.  See id.  The letter notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the October 2009 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, post-service treatment records, records from his unit, and responses from the U.S. Army and Joint Services Records Research Center (JSRRC).  The Veteran has requested that the Board obtain unit records from other units; however, the Board has determined that such records would not be relevant to his claim.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  As will be discussed in detail below, the Board has determined that obtaining a VA examination is unnecessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus and cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  There is no evidence, however, that the Veteran served in Vietnam.  

It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Veteran attributes his diabetes mellitus and cardiovascular disorder to exposure to herbicides during his service in Korea.  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv) (2011).  

The United States Department of Defense has confirmed that Agent Orange was used from April 1968 through July 1969 along the DMZ and has identified units or other military entities that are identified as operating in or near the Korean DMZ.   Both the 2nd and 7th Infantry Divisions, United States Army, had elements in the affected area at the time Agent Orange was being used.  M21-1MR, Part IV, Subpart ii, Chapter 2, § 10.p.; see also http://vbaw.vba.va.gov/BL/21/M21/content/infomap.asp?address=M21-1MRIV.ii.2.C.10#M21-1MRIV.ii.2.C.10.p

The Veteran's service personnel records reflect that he served in Korea from in or about August 1967 to September 1968.  The Board notes that the Veteran's unit, C Battery, 1/25th Artillery Corps, is not listed among those units identified by the Department of Defense as operating in an area or near an area near the DMZ, thus the presumptive provisions of 38 C.F.R. § 3.307(a)(6)(iv) are inapplicable to his claim.  See id.  

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

In a statement dated September 2007, the U.S. Army and Joint Services Records Research Center (JSRRC) verified that "chemical herbicides were used along the southern boundary of the [DMZ] during 1967-1969..."  In the same document, JSRRC also verified that the Veteran's unit, C Battery, 1/25th Artillery Corps, was based at Camp Mermaid, approximately 23 miles from the DMZ.  

The Veteran has asserted that his Survey Section was sent "into the field" away from Camp Mermaid, from March or April of 1968 until June 1968.  During that period of time, according to the Veteran, he was sent to the DMZ on at least two occasions, once to retrieve a radar unit loaned to another unit.  The Veteran's unit records were associated with the claims folders in an effort to corroborate his contentions that he was at the DMZ on two occasions between March and June 1968.  JSRRC reviewed the 1968 unit history submitted by the 1st Battalion, 25th Artillery, which indicate that Battery C, 1st Battalion, 25th Artillery, were located at Camp Mermaid approximately 23 miles from the DMZ.  The unit's mission was to provide general target acquisition, register and adjust artillery fire, provide meteorological data, conduct and coordinate artillery survey, comparatively calibrate artillery weapons, and verify locations of friendly nuclear bursts.  However, the history does not mention or document any specific duties performed by the unit members  or sections of the unit along the DMZ.  Therefore, JSRRC was unable to document or verify if the Veteran was exposed to Agent Orange while in Korea.  

Despite the Veteran's assertions, there is no documentary evidence to support a finding that he or his unit were exposed to herbicides on the DMZ.  While the evidence of record supports a finding that the Veteran served in Korea during the period of time designated by the Department of Defense as a period in which herbicides were used, his unit is not listed among those units identified by the Department of Defense as operating in an area or near an area near the DMZ.  The Veteran served as an artillery surveyor which reasonably involved travel in and around Camp Mermaid, but the unit records obtained for the periods in which the Veteran asserted that he was sent to the DMZ to obtain a radar unit do not provide support for his assertions.  If his Survey Section, or the Veteran, moved from Camp Mermaid during this period, it seems plausible that this would have been reflected in the unit records.  The unit records written at a time somewhat contemporaneous to events is considered more reliable than the Veteran's remote memory.  Thus, the Board finds that the documentary evidence pertaining to his unit is more probative than the assertions of the Veteran as to his recollections of serving on the DMZ.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  Thus, the Board finds that the Veteran was not exposed to herbicides in service, nor does the evidence support a finding that his diabetes mellitus and cardiovascular disorder are due to herbicide exposure.  

Accordingly, the Board has reviewed the evidence of record to determine if service connection on a direct basis is warranted.  In that regard, the Board notes that the Veteran's service treatment records do not reflect diagnoses of diabetes mellitus, a cardiovascular disorder, or hypertension until many years after separation from service.  

A February 1973 VA examination report reflects a finding of a low back disability, but diabetes mellitus or a cardiovascular disorder were not diagnosed.  His cardiovascular system was evaluated as normal.  The medical evidence of record reflects that diabetes mellitus, coronary artery disease, hypertension manifested in the 1990's, over two decades after separation from service.  The Board finds that the post-service symptomatology is too remote in time to support a finding of in-service onset, particularly given the lack of continuity of symptomatology during the multi-year gap between military discharge in 1970 and the first mention of his disabilities in the 1990's.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

It is noted that the RO did not provide a VA examiner to review the claims file for a nexus opinion for these service connection claims but such is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case. 

Initially, the evidence does not establish that the veteran suffered "an event, injury or disease in service," with regard to diabetes or a cardiovascular disorder, so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent such evidence, the Board finds that it is unnecessary to require the veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the incurrence of diabetes mellitus or a cardiovascular disorder in service.  Moreover, given the absence of any competent evidence of the claimed post-service disabilities until many years after service, any current opinions provided at this point would be no more than speculative.  See 38 C.F.R. § 3.102 (2006) (a finding of service connection may not be based on a resort to speculation or even remote possibility).  

The negative clinical and documentary evidence post service for many years after service is more probative than the remote assertions of the Veteran.  As noted above, the lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

The Board notes that as service connection has not been established for diabetes mellitus, service connection for a cardiovascular disorder, to include hypertension, claimed as secondary to diabetes mellitus is not warranted.  38 C.F.R. § 3.310.  

In conclusion, a preponderance of the evidence is against a finding that the Veteran's diabetes mellitus and a cardiovascular disorder, to include hypertension, are causally related to his active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for a cardiovascular disorder, to include hypertension, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


